PER CURIAM.
We deny the motions and dismiss the petition, without prejudice to petitioner’s right to renew his petition in the district court should appropriate proceedings for the relief herein sought be denied in the New York State courts. United States ex rel. Martin v. McMann, 348 F.2d 896 (2 Cir. 1965); United States ex rel. Bagley v. LaVallee, 332 F.2d 890, 892 (2 Cir. 1964). In light of People ex rel. Keitt v. McMann, 18 N.Y.2d 257, 273 N.Y.S.2d 897, 220 N.E.2d 653 (1966), the broadened scope of habeas corpus in New York makes it appropriate for the petitioner to seek whatever remedy he may have in such a proceeding in the first instance.